DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Final Office Action is responsive to Applicant's amendment filed on 20 September 2021.  Applicant’s amendment on 20 September 2021 amended Claims 1, 10, and 19. Currently Claims 1-20 are pending and have been examined.  Claim 21-27 was previously withdrawn.  The Examiner notes that the 101 was withdrawn in the Office Action filed 4 March 2021.  

Response to Arguments

Applicant's arguments filed 20 September 2021 have been fully considered but they are moot in view of new grounds of rejection as necessitated by amendment.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6, 10-12, 15, 19, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Szydlowski et al. (U.S. Patent Publication 2014/0237951 A1) in view of Klavins (U.S. Patent Publication 2013/0185104 A1) in further view of Stockard (U.S. Patent Publication 2003/0171943 A1) in further view of Faryabi (U.S. Patent 6,332,334 B1).

	Referring to Claim 1, Szydlowski teaches a system for managing risk associated with the transportation of perishable goods within a container of a transport refrigeration system, the system comprising:

at least one sensor configured to monitor transport parameters of the perishable goods, wherein the at least one sensor Is configured to detect a global position system (GPS) location, wherein the GPS location provides time-based location information for the perishable goods, and wherein the transport parameters are augmented with the time-based location information (see; par. [0061] and [0237] of Szydlowski teaches the use of sensors including GPS attached to the container for shipping that tracks the movement and condition of the container over time).

a storage device configured to store perishable good requirements, sanitation schedule parameters, sanitation requirements, maintenance schedule parameters, maintenance requirements, transportation schedules, and the transport parameters, (see; par. [0039] of Szydlowski teaches the managing of the shipping of water taking into account, par. [0061] a desired level of refrigeration, par. [0053] and par. [0282] temperature requirements, par. [0194] the handling of the maintenance of the container, par. [0206] the scheduling and routes of transportation, and par. [0222] cleaning and sanitation requirements (i.e. parameters and requirements in order to ship the water safely)).

a risk management system coupled to the storage device, the risk management system including: a risk assessment module configured to determine (see; par. [0047] of Szydlowski teaches the managing of the risk of spoilage or par. [0170] purity, par. [0068] risk management using sensors to control the environment, par. [0043] and par. [0054] managing the transport parameters, par. [0230] managing the risk of physical damage, and par. [0194] maintenance requirements).

quality risk levels in response to the transport parameters, the perishable good requirements, and the transportation schedules (see; par. [0047] of Szydlowski teaches managing the quality of the water by controlling the risk of spoilage or par. [0170] purity, par. [0068] risk management using sensors to control the environment, par. [0043] and par. [0054] managing the transport parameters, par. [0230] managing the risk of physical damage, and par. [0194] maintenance requirements).

sanitation risk levels in response to the transport parameters, the perishable good requirements, the sanitation schedule parameters, and the sanitation requirements (see; par. [0046] of Szydlowski teaches managing the transport of water by controlling the par. [0170] purity, par. [0221] risk of cross contamination (i.e. sanitation risk), par. [0047] reduce the risk of spoilage (i.e. perishable good), par. [0290] purity sterilizer, manage the par. [0222] cleaning the container, par. [0054] transport parameters). 

maintenance risk levels in response to the transport parameters, the perishable good requirements, the maintenance schedule parameters, and the maintenance requirements (see; par. [0194] of Szydlowski teaches controlling the maintenance requirements in order to reduce the par. [0047] the risk of spoilage, including using par. [0068] sensors to monitor the equipment, to avoid par. [0310] risk of damage, and provide par. [0230] repair physical damage).

a schedule module configured to determine schedule adjustments in response to the quality risk level, the sanitation risk level, and the maintenance risk level (see; par. [0053] of Szydlowski teaches the scheduling of shipping of perishable products, taking into account par. 

configured to determine instructions in response to of the quality risk level, the sanitation risk level, the maintenance risk level, and the schedule adjustments (see; par. [0053] of Szydlowski teaches taking into account par. [0047] risk of spoilage quality, par. [0221] risk of cross contamination (i.e. sanitation) and par. [0316] risk of damage handled by maintenance and making updates in order to par. [0322] fulfill all requirements).

Szydlowski does not explicitly disclose the following limitation, however,

Klavins teaches a meshing module (see; par. [0106] of Klavins teaches using a program with quality models (i.e. meshing module) that determine a risk, par. [0115]-[0121] provides an example or ensuring the quality of distribution of agricultural products).

The Examiner notes that Szydlowski teaches recovering and preparing glacial water for transport. Specifically, Szydlowski teaches the conveyance in a non-rigid water impermeable decide to facilitate water derived from ice to store, convey and transport according to its specific characteristics and as it comparable in certain respects to the instant application provides the management of risk associated with perishable goods it is therefore viewed as analogous art in the same field of endeavor.  Additionally, Klavins teaches the providing agricultural pedigree for agricultural products throughout production and distribution and use of the same for communication, real time decision making, predictive modeling, risk sharing and sustainable agriculture and as it is comparable in certain respects to Szydlowski which specific characteristics and as it comparable in certain respects to the instant application provides the management of risk associated with perishable goods as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.



Klavins discloses a meshing module.

It would be obvious to one of ordinary skill in the art to include in the proper food handling (system/method/apparatus) of Szydlowski a meshing module as taught by Klavins since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Szydlowski and Klavins teach the monitoring a perishable product and managing the systems necessary to provide distribution of the products safely and they do not contradict or diminish the other alone or when combined.

Szydlowski in view of Klavins does not explicitly disclose the following limitations, however,

Stockard teaches wherein sanitation schedule parameters are parameters regarding the sanitation requirements of the container comprising past sanitation of the container, future sanitation of the container, and at least one of: a size of the container, a shape of the container, a material of the container, components within the container, and container components that may require specific sanitation (see; par. [0025]-[0026] of Stockard teaches the managing of food processing equipment including the sanitation of based on the continuous monitoring and scheduling thermal sanitization based on historic data related to previous sanitization and using planning sanitization for future food needs, also taking into account the material maintaining the food), and
wherein the instructions dictate at least one of; what to sanitize, how to sanitize, and how long to sanitize in order to remove allergens, pesticides, GMO, fluid discharge, potential bacterial growth, or odors that can cause contamination issues for a next perishable good to be transported in the container (see; par. [0025]-[0026] of Stockard 
wherein sanitation requirements comprise at least one of: government regulations, industry standards and internal standards regarding when and how the container must be sanitized (see; par. [0041] of Stockard teaches the requirements are taken from regulatory standards (i.e. government regulations)).

The Examiner notes that Szydlowski teaches recovering and preparing glacial water for transport. Specifically, Szydlowski teaches the conveyance in a non-rigid water impermeable decide to facilitate water derived from ice to store, convey and transport according to its specific characteristics and as it comparable in certain respects to the instant application provides the management of risk associated with perishable goods it is therefore viewed as analogous art in the same field of endeavor.  Additionally, Klavins teaches the providing agricultural pedigree for agricultural products throughout production and distribution and use of the same for communication, real time decision making, predictive modeling, risk sharing and sustainable agriculture and as it is comparable in certain respects to Szydlowski which specific characteristics and as it comparable in certain respects to the instant application provides the management of risk associated with perishable goods as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, Stockard teaches method of modeling sanitation levels in food processing equipment including sanitizing a freezer and as it is comparable in certain respects to Szydlowski and Klavins which specific characteristics and as it comparable in certain respects to the instant application provides the management of risk associated with perishable goods as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Szydlowski and Klavins discloses specific characteristics and as it comparable in certain respects to the instant application provides the management of risk associated with perishable goods.  However, Szydlowski and Klavins fails to disclose wherein sanitation schedule parameters are parameters regarding the sanitation requirements of the container comprising past sanitation of 

Stockard discloses wherein sanitation schedule parameters are parameters regarding the sanitation requirements of the container comprising past sanitation of the container, future sanitation of the container, and at least one of: a size of the container, a shape of the container, a material of the container, components within the container, and container components that may require specific sanitation, wherein the instructions dictate at least one of; what to sanitize, how to sanitize, and how long to sanitize in order to remove allergens, pesticides, GMO, fluid discharge, potential bacterial growth, or odors that can cause contamination issues for a next perishable good to be transported in the container, and wherein sanitation requirements comprise at least one of: government regulations, industry standards and internal standards regarding when and how the container must be sanitized.

It would be obvious to one of ordinary skill in the art to include in the proper food handling (system/method/apparatus) of Szydlowski and Klavins wherein sanitation schedule parameters are parameters regarding the sanitation requirements of the container comprising past sanitation of the container, future sanitation of the container, and at least one of: a size of the container, a shape of the container, a material of the container, components within the container, and container components that may require specific sanitation, wherein the instructions dictate at least one of; what to sanitize, how to sanitize, and how long to sanitize in order to remove allergens, pesticides, GMO, fluid discharge, potential bacterial growth, or odors that can cause contamination issues for a next perishable good to be transported in the container, and wherein sanitation requirements comprise at least one of: government regulations, industry standards and internal standards regarding when and how the container must be sanitized as taught by Stockard 

Szydlowski in view of Klavins in further view of Stockard does not explicitly disclose the following limitations, however,

Faryabi teaches wherein the container is configured to receive conditioned air from a transport refrigeration unit (see; col. 3, lines (15-32) of Faryabi teaches a container that is loaded into, col. 1, lines (45-63) temperature controlled transport, specifically, col. 1, lines (21-42) a refrigerated truck or a truck with freezer, col. 4, lines (19-24) that needs to be steam cleaned to sanitize the container).

The Examiner notes that Szydlowski teaches recovering and preparing glacial water for transport. Specifically, Szydlowski teaches the conveyance in a non-rigid water impermeable decide to facilitate water derived from ice to store, convey and transport according to its specific characteristics and as it comparable in certain respects to the instant application provides the management of risk associated with perishable goods it is therefore viewed as analogous art in the same field of endeavor.  Additionally, Klavins teaches the providing agricultural pedigree for agricultural products throughout production and distribution and use of the same for communication, real time decision making, predictive modeling, risk sharing and sustainable agriculture and as it is comparable in certain respects to Szydlowski which specific characteristics and as it comparable in certain respects to the instant application provides the management of risk associated with perishable goods as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, Stockard teaches method of modeling sanitation levels in food processing equipment including sanitizing a freezer and as it is comparable in certain respects to Szydlowski and Klavins which specific characteristics and as it comparable in certain respects to the instant 

Szydlowski, Klavins, and Stockard discloses specific characteristics and as it comparable in certain respects to the instant application provides the management of risk associated with perishable goods.  However, Szydlowski, Klavins, and Stockard fails to disclose wherein the container is configured to receive conditioned air from a transport refrigeration unit.

Faryabi discloses wherein the container is configured to receive conditioned air from a transport refrigeration unit.

It would be obvious to one of ordinary skill in the art to include in the proper food handling (system/method/apparatus) of Szydlowski, Klavins, and Stockard wherein the container is configured to receive conditioned air from a transport refrigeration unit as taught by Faryabi since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Szydlowski, Klavins, Stockard, and Faryabi teach the monitoring a perishable product and managing the systems necessary to provide distribution of the products safely and they do not contradict or diminish the other alone or when combined.


Referring to Claim 2, see discussion of claim 1 above, while Szydlowski in view of Klavins in further view of Stockard in further view of Faryabi teaches the system above, Szydlowski further discloses a system having the limitations of:

transmit the instructions to a user device (see; par. [0041]-[0042] of Szydlowski transmit a signal regarding shipping container regarding water shipment).

Szdlowski does not explicitly disclose the following limitation, however,

Klavins teaches the meshing module is configured to (see; par. [0106] of Klavins teaches using a program with quality models (i.e. meshing module) that determine a risk, par. [0115]-[0121] provides an example or ensuring the quality of distribution of agricultural products).

The Examiner notes that Szydlowski teaches recovering and preparing glacial water for transport. Specifically, Szydlowski teaches the conveyance in a non-rigid water impermeable decide to facilitate water derived from ice to store, convey and transport according to its specific characteristics and as it comparable in certain respects to the instant application provides the management of risk associated with perishable goods it is therefore viewed as analogous art in the same field of endeavor.  Additionally, Klavins teaches the providing agricultural pedigree for agricultural products throughout production and distribution and use of the same for communication, real time decision making, predictive modeling, risk sharing and sustainable agriculture and as it is comparable in certain respects to Szydlowski which specific characteristics and as it comparable in certain respects to the instant application provides the management of risk associated with perishable goods as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.



Klavins discloses a meshing module.

It would be obvious to one of ordinary skill in the art to include in the proper food handling (system/method/apparatus) of Szydlowski a meshing module as taught by Klavins since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Szydlowski and Klavins teach the monitoring a perishable product and managing the systems necessary to provide distribution of the products safely and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 3, see discussion of claim 1 above, while Szydlowski in view of Klavins in further view of Stockard in further view of Faryabi teaches the system above, Szydlowski further discloses a system having the limitations of:

the storage device is configured to receive user input from a user device (see; par. [0024] and par. [0041]-[0042] of Szydlowski transmit a device used for a shipping container regarding water shipment and includes the ability to receive input to calculate shipment values).


	Referring to Claim 6, see discussion of claim 1 above, while Szydlowski in view of Klavins in further view of Stockard in further view of Faryabi teaches the system above, Szydlowski further discloses a system having the limitations of:

the at least one sensor is configured to transmit the transport parameters to the storage device (par. [0068] risk management using sensors to monitor and manage the environment of the shipped content).


	Referring to Claim 10, Szydlowski in view of Klavins in further view of Stockard in further view of Faryabi teaches a method of managing risk associated with transportation of perishable goods.  Claim 10 recites the same or similar limitations as those addressed above in claim 1, Claim 10 is therefore rejected for the same reasons as set forth above in claim 1, except for the following noted exception.

analyzing, using a risk management system, the perishable good requirements, the sanitation schedule parameters, the sanitation requirements, the maintenance schedule parameters, the maintenance requirements, the transportation schedules, and the transport parameters, the risk management system coupled to the storage device, the risk management system including (see; par. [0039] of Szydlowski teaches the managing of the shipping of water taking into account, par. [0061] a desired level of refrigeration, par. [0053] and par. [0282] temperature requirements, par. [0194] the handling of the maintenance of the container, par. [0206] the scheduling and routes of transportation, and par. [0222] cleaning and sanitation requirements (i.e. parameters and requirements in order to ship the water safely)).


	Referring to Claim 11, see discussion of claim 10 above, while Szydlowski in view of Klavins in further view of Stockard in further view of Faryabi teaches the method above Claim 11 recites the same or similar limitations as those addressed above in claim 2, Claim 11 is therefore rejected for the same or similar limitations as set forth above in claim 2.

Referring to Claim 12, see discussion of claim 10 above, while Szydlowski in view of Klavins in further view of Stockard in further view of Faryabi teaches the method above Claim 12 recites the same or similar limitations as those addressed above in claim 3, Claim 12 is therefore rejected for the same or similar limitations as set forth above in claim 3.

	Referring to Claim 15, see discussion of claim 10 above, while Szydlowski in view of Klavins in further view of Stockard in further view of Faryabi teaches the method above Claim 15 recites the same or similar limitations as those addressed above in claim 6, Claim 15 is therefore rejected for the same or similar limitations as set forth above in claim 6.

	Referring to Claim 19, Szydlowski in view of Klavins in further view of Stockard in further view of Faryabi teaches a computer program product tangibly embodied on a computer readable medium.  Claim 19 recites the same or similar limitations as those addressed above in claim 1, and 10.  Claim 19 is therefore rejected for the same reasons as set forth above in claim 1, and 10 except for the following noted exception.

	Referring to Claim 20, see discussion of claim 19 above, while Szydlowski in view of Klavins in further view of Stockard in further view of Faryabi teaches the computer program product above Claim 19 recites the same or similar limitations as those addressed above in claim 2, Claim 19 is therefore rejected for the same or similar limitations as set forth above in claim 2.


Claims 4, 5, 7-9, 13, 14, and 16-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Szydlowski et al. (U.S. Patent Publication 2014/0237951 A1) (hereafter .

	Referring to Claim 4, see discussion of claim 1 above, while Szydlowski in view of Klavins in further view of Stockard in further view of Faryabi teaches the system above, Szydlowski further discloses a system having the limitations of:

the schedule module is configured to transmit, schedule adjustments to the storage device (see; par. [0167] and par. [0206] of Szydlowski teaches two way transmission of information regarding scheduling including transmission, including making par. [0279] making predictions of changes, utilizing par. [0022] computers and devices to store information).

Szydlowski in view of Klavins in further view of Garrett does not explicitly disclose the following limitations, however,

Chait teaches the storage device is configured, to update.at least one of the sanitation schedule parameters, the maintenance schedule parameters, and the transportation schedules (see; par. [0064]-[0066] of Chait teaches the adjusting of tasks (i.e. scheduling) based on non-compliance and assigning of the tasks to meet appropriate standards (i.e. quality or sanitation), example par. [0078] eggs temperature requirements).

The Examiner notes that Szydlowski teaches recovering and preparing glacial water for transport. Specifically, Szydlowski teaches the conveyance in a non-rigid water impermeable decide to facilitate water derived from ice to store, convey and transport according to its specific characteristics and as it comparable in certain respects to the instant application provides the management of risk associated with perishable goods it is therefore viewed as analogous art in the same field of endeavor.  Additionally, Klavins teaches the providing agricultural pedigree for agricultural products throughout production and distribution and use of the same for 

Szydlowski, Klavins, Stockard and Faryabi discloses specific characteristics and as it comparable in certain respects to the instant application provides the management of risk associated with perishable goods.  However, Szydlowski, Klavins, Stockard and Faryabi fails to disclose the storage device is configured, to update.at least one of the sanitation schedule parameters, the maintenance schedule parameters, and the transportation schedules.



It would be obvious to one of ordinary skill in the art to include in the proper food handling (system/method/apparatus) of Szydlowski, Klavins, Stockard and Faryabi the storage device is configured, to update.at least one of the sanitation schedule parameters, the maintenance schedule parameters, and the transportation schedules as taught by Chait since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Szydlowski, Klavins, Stockard, Faryabi, and Chait teach the monitoring a perishable product and managing the systems necessary to provide distribution of the products safely and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 5, see discussion of claim 1 above, while Szydlowski in view of Klavins in further view of Stockard in further view of Faryabi teaches the system above, Szydlowski in view of Klavins in further view of Stockard in further view of Faryabi does not explicitly disclose a system having the limitations of, however,

Chait teaches risk assessment module is configured to transmit at least one of the quality risk levels, sanitation risk levels, and the maintenance risk levels to the storage device (see; Figure 2 and par. [0102] of Chait teaches predicting a future parameter status to detect non-compliance and potential non-compliance (i.e. risk) that generates an alert), and
the storage device is configured to update at least one of the perishable good requirements, the sanitation requirements, and the maintenance requirements (see; par. [0037] of Chait teaches workforce policy and controls to manage safety and economic risks, par. [0152] touchpoint to measure compliance, and then par. [0386] to update the touchpoint using Fig. 2 storage and user devices).




the storage device is configured to update at least one of the perishable good requirements, the sanitation requirements, and the maintenance requirements.

Chait discloses risk assessment module is configured to transmit at least one of the quality risk levels, sanitation risk levels, and the maintenance risk levels to the storage device, and the storage device is configured to update at least one of the perishable good requirements, the sanitation requirements, and the maintenance requirements.

It would be obvious to one of ordinary skill in the art to include in the proper food handling (system/method/apparatus) of Szydlowski, Klavins, Stockard and Faryabi risk assessment module is configured to transmit at least one of the quality risk levels, sanitation risk levels, and the maintenance risk levels to the storage device, and the storage device is configured to update at least one of the perishable good requirements, the sanitation requirements, and the maintenance requirements as taught by Chait since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Szydlowski, Klavins, Stockard, Faryabi, and Chait teach the monitoring a perishable product and managing the systems necessary to provide distribution of the products safely and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 7, see discussion of claim 1 above, while Szydlowski in view of Klavins in further view of Stockard in further view of Faryabi teaches the system above, 

Chait teaches a user device configured to activate an alarm when the quality risk level is greater than or equal to a selected quality risk level (see; par. [0085] of Chait teaches rules engine to recognize inconsistency (i.e. risk) between data and determine non-compliance during transportation and the determination of proper cold chain management and Figure 2 and par. [0102] of Chait teaches predicting a future parameter status to detect non-compliance and potential non-compliance (i.e. risk) that generates an alert).

The Examiner notes that Szydlowski teaches recovering and preparing glacial water for transport. Specifically, Szydlowski teaches the conveyance in a non-rigid water impermeable decide to facilitate water derived from ice to store, convey and transport according to its specific characteristics and as it comparable in certain respects to the instant application provides the management of risk associated with perishable goods it is therefore viewed as analogous art in the same field of endeavor.  Additionally, Klavins teaches the providing agricultural pedigree for agricultural products throughout production and distribution and use of the same for communication, real time decision making, predictive modeling, risk sharing and sustainable agriculture and as it is comparable in certain respects to Szydlowski which specific characteristics and as it comparable in certain respects to the instant application provides the management of risk associated with perishable goods as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, Stockard teaches method of modeling sanitation levels in food processing equipment including sanitizing a freezer and as it is comparable in certain respects to Szydlowski and Klavins which specific characteristics and as it comparable in certain respects to the instant application provides the management of risk associated with perishable goods as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, Faryabi teaches handling and transporting temperature sensitive items including food products and as it is comparable in certain respects to Szydlowski, Klavins, and Stockard which specific characteristics and as it comparable in certain 

Szydlowski, Klavins, Stockard and Faryabi discloses specific characteristics and as it comparable in certain respects to the instant application provides the management of risk associated with perishable goods.  However, Szydlowski, Klavins, Stockard and Faryabi fails to disclose a user device configured to activate an alarm when the quality risk level is greater than or equal to a selected quality risk level.

Chait discloses a user device configured to activate an alarm when the quality risk level is greater than or equal to a selected quality risk level.

It would be obvious to one of ordinary skill in the art to include in the proper food handling (system/method/apparatus) of Szydlowski, Klavins, Stockard and Faryabi a user device configured to activate an alarm when the quality risk level is greater than or equal to a selected quality risk level as taught by Chait since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Szydlowski, Klavins, Stockard, Faryabi, and Chait teach the monitoring a perishable product and managing the systems necessary to provide distribution of the products safely and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 8, see discussion of claim 1 above, while Szydlowski in view of Klavins in further view of Stockard in further view of Faryabi teaches the system above, Szydlowski in view of Klavins in further view of Stockard in further view of Faryabi does not explicitly disclose a system having the limitations of, however,

Chait teaches a user device that activates an alarm when the sanitation risk level is greater than or equal to a selected sanitation risk level (see; Figure 2 and par. [0102] of Chait teaches predicting a future parameter status to detect non-compliance and potential non-compliance (i.e. risk) that generates an alert, based on Table 1 that provides potential measurement limits).

The Examiner notes that Szydlowski teaches recovering and preparing glacial water for transport. Specifically, Szydlowski teaches the conveyance in a non-rigid water impermeable decide to facilitate water derived from ice to store, convey and transport according to its specific characteristics and as it comparable in certain respects to the instant application provides the management of risk associated with perishable goods it is therefore viewed as analogous art in the same field of endeavor.  Additionally, Klavins teaches the providing agricultural pedigree for agricultural products throughout production and distribution and use of the same for communication, real time decision making, predictive modeling, risk sharing and sustainable agriculture and as it is comparable in certain respects to Szydlowski which specific characteristics and as it comparable in certain respects to the instant application provides the management of risk associated with perishable goods as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, Stockard teaches method of modeling sanitation levels in food processing equipment including sanitizing a freezer and as it is comparable in certain respects to Szydlowski and Klavins which specific characteristics and as it comparable in certain respects to the instant application provides the management of risk associated with perishable goods as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, Faryabi teaches handling and transporting temperature sensitive items including food products and as it is comparable in certain respects to 

Szydlowski, Klavins, Stockard and Faryabi discloses specific characteristics and as it comparable in certain respects to the instant application provides the management of risk associated with perishable goods.  However, Szydlowski, Klavins, Stockard and Faryabi fails to disclose a user device that activates an alarm when the sanitation risk level is greater than or equal to a selected sanitation risk level.

Chait discloses a user device that activates an alarm when the sanitation risk level is greater than or equal to a selected sanitation risk level.

It would be obvious to one of ordinary skill in the art to include in the proper food handling (system/method/apparatus) of Szydlowski, Klavins, Stockard and Faryabi a user device that activates an alarm when the sanitation risk level is greater than or equal to a selected sanitation risk level as taught by Chait since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Szydlowski, Klavins, Stockard, Faryabi, and Chait teach the monitoring a perishable product and managing the systems necessary to provide distribution of the products safely and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 9, see discussion of claim 1 above, while Szydlowski in view of Klavins in further view of Stockard in further view of Faryabi teaches the system above, Szydlowski in view of Klavins in further view of Stockard in further view of Faryabi does not explicitly disclose a system having the limitations of, however,

Chait teaches a user device that activates an alarm when the maintenance risk level is greater than or equal to a selected maintenance risk level (see; par. [0026] of Chait teaches instructions to reconfigure operations and or machines and including par. [0046] provides alerts to provide recommendations and [0102] of Chait teaches predicting a future parameter status to detect non-compliance and potential non-compliance (i.e. risk) that generates an alert).

The Examiner notes that Szydlowski teaches recovering and preparing glacial water for transport. Specifically, Szydlowski teaches the conveyance in a non-rigid water impermeable decide to facilitate water derived from ice to store, convey and transport according to its specific characteristics and as it comparable in certain respects to the instant application provides the management of risk associated with perishable goods it is therefore viewed as analogous art in the same field of endeavor.  Additionally, Klavins teaches the providing agricultural pedigree for agricultural products throughout production and distribution and use of the same for communication, real time decision making, predictive modeling, risk sharing and sustainable agriculture and as it is comparable in certain respects to Szydlowski which specific characteristics and as it comparable in certain respects to the instant application provides the management of risk associated with perishable goods as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, Stockard teaches method of modeling sanitation levels in food processing equipment including sanitizing a freezer and as it is comparable in certain respects to Szydlowski and Klavins which specific characteristics and as it comparable in certain respects to the instant application provides the management of risk associated with perishable goods as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the 

Szydlowski, Klavins, Stockard and Faryabi discloses specific characteristics and as it comparable in certain respects to the instant application provides the management of risk associated with perishable goods.  However, Szydlowski, Klavins, Stockard and Faryabi fails to disclose a user device that activates an alarm when the maintenance risk level is greater than or equal to a selected maintenance risk level.

Chait discloses a user device that activates an alarm when the maintenance risk level is greater than or equal to a selected maintenance risk level.

It would be obvious to one of ordinary skill in the art to include in the proper food handling (system/method/apparatus) of Szydlowski, Klavins, Stockard and Faryabi a user device that activates an alarm when the maintenance risk level is greater than or equal to a selected maintenance risk level as taught by Chait since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Szydlowski, Klavins, Stockard, Faryabi, and Chait teach the monitoring a perishable product and managing the systems 


	Referring to Claim 13, see discussion of claim 10 above, while Szydlowski in view of Klavins in further view of Stockard in further view of Faryabi teaches the method above Claim 13 recites the same or similar limitations as those addressed above in claim 4, Claim 13 is therefore rejected for the same or similar limitations as set forth above in claim 4.

	Referring to Claim 14, see discussion of claim 10 above, while Szydlowski in view of Klavins in further view of Stockard in further view of Faryabi teaches the method above Claim 14 recites the same or similar limitations as those addressed above in claim 5, Claim 14 is therefore rejected for the same or similar limitations as set forth above in claim 5.

	Referring to Claim 16, see discussion of claim 10 above, while Szydlowski in view of Klavins in further view of Stockard in further view of Faryabi teaches the method above Claim 16 recites the same or similar limitations as those addressed above in claim 7, Claim 16 is therefore rejected for the same or similar limitations as set forth above in claim 7.

	Referring to Claim 17, see discussion of claim 10 above, while Szydlowski in view of Klavins in further view of Stockard in further view of Faryabi teaches the method above Claim 17 recites the same or similar limitations as those addressed above in claim 8, Claim 17 is therefore rejected for the same or similar limitations as set forth above in claim 8.

Referring to Claim 18, see discussion of claim 10 above, while Szydlowski in view of Klavins in further view of Stockard in further view of Faryabi teaches the method above Claim 18 recites the same or similar limitations as those addressed above in claim 9, Claim 18 is therefore rejected for the same or similar limitations as set forth above in claim 9.

Conclusion

The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
 Bolduc et al. (U.S. Patent Publication 2013/0018097 A1) discloses enhanced microbial peracid compositions and methods of use at reduced temperatures in aseptic cleaning.
Wescott et al. (U.S. Patent Publication 2014/0180953 A1) discloses methods and systems for controlled distribution of perishable goods.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SWARTZ whose telephone number is (571)270-7789.  The examiner can normally be reached on Mon-Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gart Matthew can be reached on 571 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Patent Examiner, Art Unit 3623

/ANDRE D BOYCE/Primary Examiner, Art Unit 3623